ORDER This matter came before the Court upon an Order to Show Cause why Ronald Grenko (Grenko) should not be held in contempt of this Court for failure to comply with a stipulated agreement between Grenko and the Supreme Court Disciplinary Board (Board) which was the result of a disciplinary action pursuant to this Court’s rules. The Court having considered the matter and having heard oral argument, and Grenko having appeared personally and participated in the proceedings without objection, and the Court now being sufficiently advised: NOW, THEREFORE, IT IS ORDERED that the Court finds Grenko in contempt of Court for failure to abide by the stipulated probation agreement between Grenko and the Board, an arm of this Court that exists by court rule and is delegated this Court’s authority to discipline attorneys admitted to practice; that he shall be suspended from the practice of law in all courts of the State of New Mexico for a period of ninety (90) days, effective December 22, 1985; that during this period of suspension he is to meet with Albert M. Lebeck, attorney at law, to review his trust account and attend at least one CLE seminar on law office management; that Grenko is to comply with this Order and the Rules Governing Discipline of attorneys and file an affidavit within thirty (30) days that he has complied with the requirements as set forth by the Court in this Order. IT IS FURTHER ORDERED that prior to readmission that Grenko take and receive a passing grade on the Multi-State Professional Responsibility Examination given in New Mexico. IT IS FURTHER ORDERED that the Clerk of the Supreme Court strike the name of Ronald Grenko from the roll of those persons permitted to practice law in New Mexico, for a period of ninety (90) days, effective December 22, 1985, and that this Opinion be published in the New Mexico Reports and in the State Bar of New Mexico News and Views. IT IS SO ORDERED. WILLIAM R. FEDERICI, Chief Justice DAN SOSA, JR., Senior Justice WILLIAM RIORDAN, Justice HARRY E. STOWERS, Justice MARY C. WALTERS, Justice